DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements S1 and S2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TABATA et al. (US Patent Application Publication 20180145453 A1).
As per claim 1, TABATA teaches a power supply circuit breaker device 10, comprising: a pair of first terminals 500 configured to switch between an energizable state ON and a breaking state OFF of a power supply circuit 10 by being connected with or released from each other; a pair of second terminals 200 configured to switch between an energized state ON and a non-energized state OFF of the power supply circuit 10 by being connected with or released from each other; a first connector housing 410 including one of the pair of first terminals 500 and one of the pair of second terminals 200; a second connector housing 110 that includes the other one of the pair of first terminals 500, and is disposed to be able to be engaged with the first connector housing 410; a lever (along 100) that is disposed on the second connector housing 110 in a rotatable manner (along 420), includes an operation part (along 116) at a 
As per claim 2, TABATA teaches a power supply circuit breaker device 10, wherein a contact pressure (along 200 or 500) applied to a contact (seen in figure 29 and 31) between the pair of first terminals 500 connected to each other is larger than a contact pressure (along 200 or 500) applied to a contact (seen in figure 29 and 31) between the pair of second terminals 200 connected to each other (seen in figure 29 and 31).  
As per claim 3, TABATA teaches a power supply circuit breaker device 10, wherein one of the pair of first terminals 500 includes a flat plate part (adjacent to 520, seen in figure 3) that is formed in a plane shape (along 500) along an inserting (along Z) and extracting direction (along 456) of the second connector housing 110 with respect to the first connector housing 410, a plurality of projecting parts 520 that are able to be brought into contact (seen in figure 
As per claim 4, TABATA teaches a power supply circuit breaker device 10, wherein one of the pair of first terminals 500 includes a flat plate part (adjacent to 520, seen in figure 3) that is formed in a plane shape (along 500) along an inserting (along Z) and extracting direction (along 456) of the second connector housing 110 with respect to the first connector housing 410, a plurality of projecting parts 520 that are able to be brought into contact (seen in figure 29 and 31) with the respective contact (seen in figure 29 and 31) pieces are formed on a surface (along 500) of the flat plate part (adjacent to 520, seen in figure 3), the projecting parts have a length (along 520) along the inserting (along Z) and extracting direction (along 456) so that the projecting parts are respectively brought into contact (seen in figure 29 and 31) with the contact (seen in figure 29 and 31) pieces in the completely engaged state (seen in figure 29 and 31) , and the part of the contact (seen in figure 29 and 31) pieces is separated from part of the projecting parts and brought into elastic contact (seen in figure 29 and 31) with the flat plate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.